DETAIL ACTION
This office action is in response to an amendment filed December 22, 2020 for application 16/056,286.
Claim 16 has been amended.
Claim 7 has been cancelled.
Thus claims 1-6, 8-21 have been considered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable based on Barton (Barton et al., US 2012/0233418 A1) in view of Golding (Golding US 6,170,063 B1), Barrell (Barrell et al, US 2015/0046605 A1), and Manley (Manley et al., US 2012/0089568 A1).

Regarding claim 1, A method for performing a write operation in a distributed storage system (Barton [0002] ‘The present disclosure relates generally to cloud computing, and more a massively scalable object storage system to provide storage for a cloud computing environment.’ ), the method comprising: receiving at a storage server (Barton [0057] ‘the object service 208 is operable to, for example, store, retrieve and delete stored objects in the storage pools 214’, where storing is an example of writing.   See also Barton [0006] )
a first time-stamped write request from a proxy server (Barton [0071] ‘In one embodiment, one of the functions performed by the proxy is time-stamping or logging all requests into the storage system. The timestamps on the incoming requests are stored as metadata and are used in part to determine the most recent version of a file.’   See also Barton [0009]); 
wherein the proxy server is disposed between one or more clients and one or more storage servers as an intermediary (Barton [0088] ‘In order to eliminate any barrier to entry for clients wanting to store objects larger than 5 GB, a fully transparent Support for large object uploads may be provided. A fully transparent implementation supports a larger max size by automatically splitting objects into segments during upload within the proxy without any changes to the client API. All segments are completely hidden from the client API.   See also Barton [0088] which shows segments are stored in the storage system.  Barton [0088] ‘To maintain an even dispersion of disk usage throughout the file storage system 100, larger objects are split into smaller segments which are then glued together during a read. This design allows the user to support backup and archiving of large data sets, and improves performance and/or reduces errors due to network interruption.’  Barton [0002] ‘disclosure relates generally to a massively scalable object storage system to provide storage for a cloud computing environment.’), 
wherein the proxy server is configured to receive read requests and write requests from the one or more clients (Barton [0088] ‘one or more clients wanting to store objects larger than 5 GB’, where a store request is an example of a write request.   Barton [0083] ‘The object will be immediately available for reads as soon as the proxy 204 responds to the user 202 that the object has been success fully added to the file storage system 100.’)
and distribute the read requests and the write requests to the one or more storage servers (Barton [0088] ‘Several different embodiments of a massively scalable object storage system are described. The object storage system is particularly useful for storage in a cloud computing installation whereby shared servers provide resources, software, and data to computers and other devices on demand. ... For example, the storage servers 108 may be physically located in one or more data centers, and the resources of the storage servers 108 may be virtualized according to the requirements of a plurality of users (e.g., the user 202) such that the plurality of storage pools 214 are provided to the plurality of users in order to store files and/or data objects. Thus, resources for a particular virtual server or storage pool may span across multiple storage servers 108.’)
wherein the proxy server is operable to affix a timestamp to a write request originating from a client and forward it to the storage server (Barton [0071] ‘one of the functions performed by the proxy is time-stamping .. all requests into the storage system’.   See also Figure 2 that shows Proxy 204 between User 202 and Storage Pools 214.   See also Barton 
wherein the first  time-stamped request overlaps with the second time-stamped request if it attempts to write to a same location as the second time-stamped write request (Barton [0011] suggests overlapping requests to the same system resource (an example of a same location) in ‘a first request to manipulate a system resource, and marks the first request with the time of reception according to the first local clock..; receiving at the second gateway, a second request to manipulate a system resource, and marks the request with the time reception according to the second local clock...   if the first request and the second request are unambiguously ordered by determining if the  first request and the second request are temporally ordered with a granularity greater than the system skew threshold; if the first request and the second request are unambiguously ordered, manipulates  the system resources as directed by the later request, and if the first request and the second request are not unambiguously ordered, executes tiebreaker instruction controlling the system resource’. If these were not to the same location, there would be no need to select one of the two requests according to ‘a deterministic tiebreaker’.)
wherein the second time-stamped request is received from a different proxy server, wherein the second time-stamped write request is received at the storage server through a different proxy server from the first timestamped request (Barton [0070] ‘In another embodiment, there are multiple proxies associated with a file storage service.... Different proxies may be used for different purposes...  In a third embodiment, an appropriate proxy is chosen to minimize latency, geographic, or network distance between the proxy and the system making the request.‘   Thus the second write request may come from a second client which is geographically distributed, and the second proxy server may be chosen because it is closer to the client than the first proxy server.    See also Barton [0003] that describes the clients as cloud computing clients from a variety of user computers.); 
However, Barton does not explicitly disclose determining if the first time-stamped write request is within a time window of a reorder buffer and if the first time-stamped write request overlaps with a second time-stamped write request in the reorder buffer, wherein the re-order buffer is a time stamp ordered data structure stored for holding the read requests and the write requests while timestamps associated therewith are examined and wherein a size of the re-order buffer is programmable; responsive to a determination that the first time-stamped write request is outside the time window, rejecting the first time-stamped write request; responsive to a determination that the first time-stamped write request is within the time window and has an older time-stamp than the second time-stamped write request, rejecting the first time-stamped write request; and otherwise inserting the first time-stamped write request in the reorder buffer in timestamp order and transmitting an accept to the proxy server.
Golding, of a similar field of endeavor, further discloses determining if the first time-stamped write request is within a time window (Golding, column 5, lines 10-26, establishes a time window of length T + Δt.   This window is length T before the current time, and Δt after the current time according to a local clock at the storage device.   ‘If the timestamp passes the above test, the disk places the message in a log’.   Note the test is to determine if the 
of a reorder buffer (Golding Abstract ‘The log stores the write messages prior to the data contained therein being written to the storage medium.’  Golding, column 5, lines 25-26,  ‘The messages in the log are ordered by timestamp’)
and if the first time-stamped write request overlaps with a second time-stamped write request in the reorder buffer (Golding column 7, lines 43-45 and 57-67, ‘the log may be stored in sector headers intermixed with the data.   in this last alternative, there will only be one copy of the data for each region at any time, and the log information will be permanently maintained for each sector..  When the delayed message finally arrives, it will have a timestamp that is older than that stored in the log entry for the data stored on the dis.  In this case, the older data is merely ignored....    only the newer data is written to the disk, and the log is updated accordingly’.    Thus when the first time-stamped write request arrives, the existing data for the sector for any existing log entry (the reorder buffer) is examined.), 
wherein the re-order buffer is a timestamp ordered data structure (Golding, column 5, lines 25-26,  ‘The messages in the log are ordered by timestamp’) stored for holding write requests while timestamps associated therewith are examined (Golding, Abstract, ‘Periodically, the controller reads the timestamps of the messages in the log....   If the controller has a timestamp that is less than the controllers clock value by more than a predetermined 
responsive to a determination that the first time-stamped write request is outside the time window, rejecting the first time-stamped write request (Golding, column 5, lines 10-15,  ‘Each disk receiving a message compares the message timestamp t to the disk’s local clock c to determine if the message was Sent within a reasonable time frame. If the message is too old, the receiving disk will discard the message. Similarly, if the message is too new, there could be a timing Synchronization problem.’    See also Golding, column 5, lines 10-26, that establishes a time window of length T + Δt.   This window is length T before the current time, and Δt after the current time according to a local clock at the storage device.   Only write commands within this window are accepted for writing. ); 
responsive to a determination that the first time-stamped write request is within the time window (Golding, column 5, lines 10-26, establishes a time window of length T + Δt.   This window is length T before the current time, and Δt after the current time according to a local clock at the storage device.   ‘If the timestamp passes the above test, the disk places the message in a log’.   Note the test is to determine if the timestamp of the received request is within the window bounded by c-T to c+Δt.   If the time stamp is before c-T, then the message is too old and is discarded.  If the time stamp is after c+Δt the message is too new and is discarded. Thus the first time-stamped write request (which is the first time-stamped message generated and the second time-stamped message received) may be within the window when it arrives.) and has an older time-stamp than the second time-stamped write request, rejecting the first time-stamped write request (Golding, Column 7, lines 49-61, ‘When the delayed  it will have a timestamp that is older than that stored in the log entry for the data stored on the disk.  In this case, the older data is merely ignored’.  The delayed message is actually the first message sent, and the second message to arrive due to the delay.   The second message is the second message sent and the first message to arrive in the situation identified in Golding, Column7, lines 49-61 ‘A less than ideal network may deliver message in an order that does not match the order in which the messages were generated’.    Thus when the first message generated is received after the second message generated, it may be within the timestamp window as a valid message, however it will be discarded because its write was overtaken by the earlier received write request.); 
and otherwise, inserting the first time-stamped write request in the reorder buffer in timestamp order (Golding, column 5, lines 22-27, ‘If the timestamp passes the above test, the disk places the message in a log, which is preferably stored in non-volatile storage associated with the disk’s controller. The messages in the log are ordered by timestamp.’  See also Golding, column 7, lines 52 and 65-66, ‘only the newer data is written to the disk’ ) 
and transmitting an accept to the proxy server (Golding, column 5, lines 28-31, ‘Upon accepting the message, the disk sends a positive acknowledgment message back to the Sending processor.’).  
Barton and Golding are in a similar field of endeavor as both relate to storing time stamped data at a storage device.  Thus it would have been obvious to one of ordinary skill in the art before the time of the claimed invention to incorporate the admittance filters of Golding into the solution of Barton.  One would be motivated to do so in order to (Golding, column 3, lines 55-65) include timing information in the write commands sent to disks, so that each disk 

However, the combination of Barton and Golding does not explicitly disclose the read requests are stored within the reorder buffer.   Thus does not explicitly disclose wherein the re-order buffer is a timestamp ordered data structure stored for holding the read requests and the write requests while timestamps associated therewith are examined and does not explicitly disclose wherein a size of the re-order buffer is programmable.
Barrell, of a similar field of endeavor, further discloses wherein the re-order buffer is a timestamp ordered data structure stored for holding the read requests and the write requests while timestamps associated therewith are examined (Barrell[0056] ‘Each entry in the storage device time-sorted queue 524 includes a time stamp 632.’   Barrell [0010] ‘the present invention sorts all storage device commands in an LBA-sorted list as well as a time-sorted list.’   Thus the solution of Barrell tracks both read and writes in the time-sorted list.   )
Barton, Golding, and Barrell are all in a similar field of endeavor as all relate to time-stamped storage requests.   Thus it would have been obvious to one of ordinary skill in the art before the time of the claimed invention to incorporate both read and write requests into the log buffer of Barton in view of Golding.   One would be motivated to do so in order to (Barrell [Abstract]) improve I/O performance by the storage controller, (Barrell Figure 9a) first handling commands that have been in the command queue the longest, a processes that would prevent 

However, the solution of Barton, Golding, and Barrell does not explicitly disclose wherein a size of the re-order buffer is programmable.
Manley, of a similar field of endeavor, further discloses wherein a size of the re-order buffer is programmable (Manley discloses a timestamp based log buffer in [0038] ‘A log record can include an original timestamp indicating a time when an event recorded by the log record occurred’.   Manley discloses the size of this buffer is configurable (an example of being programmable) in [0052] ‘The buffer can be configured to have a size that is dynamically determined based on a rate of receiving the log data and the available network bandwidth’).
Barton, Golding, Barrell, and Manley are all in a similar field of endeavor as all relate to data storage systems that maintain time-stamped requests.   Thus it would have been obvious to one of ordinary skill in the art before the time of the claimed invention to incorporate the dynamic log size of Manley into the solution of Barton, Golding and Barrel.   One would be motivated to do so in order to (Manley [0052]) size the buffer based on the rate of commands being received.   A larger buffer size would be needed to support a high arrival rate.



Regarding claim 9, The combination of Barton, Golding, Barrell and Manley teaches all of the limitations of claim 1 above.  
Golding further teaches wherein the time window for the reorder buffer extends for an interval of time into a future time from a current time and for an interval of time into a past time from the current time (Golding, column 5, lines 10-26, ‘that establishes a time window of length T + Δt.   This window is length T before the current time (an example of a past time from the current time), and Δt after the current time (an example of a future time from a current time) according to a local clock at the storage device (an example of the current time).   Only write commands within this window are accepted for writing. ’).  
The motivation to combine Golding into the existing combination is the same as set forth in claim 1 above.


Regarding claim 10, Barton teaches A computer-readable storage medium having stored thereon, computer executable instructions that, if executed by a storage server causes the storage server to perform a method for performing (Barton [0006] ‘According to one embodiment, the improved scalable object storage system includes a method for storing data, comprising providing a plurality of physical storage pools, each storage pool including a plurality of storage nodes coupled to a network, each storage node further providing a non-transient computer readable medium for data storage; ’).
a write operation (Barton [0002] ‘The present disclosure relates generally to cloud computing, and more particularly to a massively scalable object storage system to provide storage for a cloud computing environment.’    Barton [0057] ‘the object service 208 is operable to, for example, store, retrieve and delete stored objects in the storage pools 214.’   See also Barton [0006]).
The remainder of claim 10 recites limitations described in claim 1 above, and thus are rejected based on the teachings and rationale as described in claim 1 above.



Claims 2-6, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Barton in view of Golding, Barrell and Manley  as applied to  claims 1 and 10 above and further in view of Vincent (VINCENT US 2015/0280959 A1).

Regarding claim 2, The combination of Barton, Golding, Barrell and Manley and  teaches all of the limitations of claim 1 above.  However, the combination does not explicitly teach further comprising: responsive to receiving a commit from the proxy server, marking the first time-stamped write request as committed in the reorder buffer.
Vincent, of a similar field of endeavor, further teaches further comprising: responsive to receiving a commit from the proxy server, marking the first time-stamped write request as committed in the reorder buffer  (Vincent [0140] ‘A higher-level optimistic consistency enforcement mechanism involving distributed transactions may be employed for this purpose in at least some embodiments.... If all the participants decide that their local changes are committable, the transaction as a whole may be committed, while if any one of the participants determines that their local page-level changes cannot be committed, the transaction as a whole The intent record may indicate that the node 1632A intends to perform the proposed modification to P1, and will do so if the remaining chain members can also agree to perform their respective page-level modifications.’).  
Barton, Golding, Barrell, Manley and Vincent are in a similar field of endeavor as all relate to efficiently writing data in a distributed storage system.   Thus it would have been obvious to a person of ordinary skill in the art before the time of the claimed invention to incorporate the commit and/or abort options, including retries for failures, of Vincent into the buffer management of Barton, Golding, Barrell and Manley.  One would be motivated to do so in order to (Vincent [0124]) support a distributed transaction mechanism that can be used to implement multi-page writes as atomic operations using the techniques of Vincent since traditional locking-based mechanisms to ensure atomicity and consistency may not work in such high-throughput high-concurrency environments, as the locking system itself may become a bottleneck. 

Regarding claim 3, The combination of Barton, Golding, Barrell and Manley teaches all of the limitations of claim 1 above.  However, the combination does not explicitly teach  further comprising: DATE-0002-01.01 US 71 responsive to receiving an abort from the proxy server, deleting the first time- stamped write request in the reorder buffer 
Vincent, of a similar field of endeavor, further teaches further comprising: DATE-0002-01.01 US 71 responsive to receiving an abort from the proxy server, deleting the first time- stamped write request in the reorder buffer (Vincent [0150] ‘Upon receiving the Tx-abort message 1744a, node 1632A may delete its intent record’.); 
and receiving a new time-stamped write request from the proxy server, wherein the new time-stamped write request comprises a same write request as the first time- stamped write request with a new timestamp (Vincent [0119] ‘the clients may be expected to retry operations that appear not to have succeeded. ‘).  
The motivation to combine Vincent into the combination of Barton, Golding, Barrell and Manley is the same as set forth in claim 2 above.


Regarding claim 4, the combination of Barton, Golding, Barrell, Manley, and Vincent teaches all of the limitations of claim 3 above.  
Vincent further teaches wherein the proxy server is operable to send the abort to all storage servers receiving the first time-stamped write request if any one of the storage servers rejects the first time-stamped write request (Vincent [0150] ‘Accordingly, instead of storing an intent record indicating that it is willing to perform the proposed modification to P7, node 1632B may instead generate a Tx-abort message 1744A, indicating that the transaction should be aborted.   The Tx-abort message 1744A may be sent to the node from which the Tx-prepare message 1642B was received in the depicted embodiment, although in other embodiments it may be sent in parallel to other node chain members that have already stored intent records after successful local commit analyses. ’    Thus suggesting either the failed node or the coordinator may trigger the abort since both are informed of the failure.), 
and wherein the proxy server is further operable to perform a retry by sending out the new time-stamped write request to the storage servers (Vincent [0027] ‘FIGS. 41 and 42, in at the atomic operation may be re-tried one or more times (e.g., based on some configurable maximum retry count) in the event that the operation cannot be completed on the first attempt.’ ).  
The motivation to combine Vincent into the existing solution is the same as set forth in claim 2 above.


Regarding claim 5, The combination of Barton, Golding,  Barrell, Manley and Vincent teaches all of the limitations of claim 2 above.  
Golding further teaches further comprising: allowing the first time-stamped write request to drain into a storage device from the reorder buffer in order to complete the write operation  (Golding, column 2, lines 52-55, ‘’ The log stores the write messages prior to the data contained therein being written to the storage medium.’   Golding, column 5, lines 30-37,  ‘If the disk finds messages in the log that are at least T Seconds old, the disk processes the messages in the order of the timestamps on the messages by writing the associated data to the appropriate location on disk, then discarding the message.’).  
The motivation to combine Golding into the existing combination is the same as set forth in claim 1 above.


Regarding claim 6, The combination of Barton, Golding, Barrell, Manley and Vincent teaches all of the limitations of claim 5 above.  
further comprising: preventing a new write request with an older timestamp than the first time- stamped write request from being accepted into the reorder buffer by retaining a record of the first time-stamped write request in the reorder buffer after it has drained into the storage device (Vincent [0133] ‘ In order to detect whether an intervening write to the same page has succeeded since the RLT was generated, in some embodiments write log buffers that store write logical timestamps may be implemented at storage nodes 132’ ...  Each log entry 1460 in the depicted embodiment comprises a respective indication of a committed (i.e., successful) page write, indicating the page identifier that was written to, the logical timestamp associated with the completion of the write, and the client on whose behalf the write was performed. ). DATE-0002-01.01 US 72  
Barton, Golding, Barrell, Manley and Vincent are in a similar field of endeavor as all relating to efficiently writing data in a distributed storage system.   Thus it would have been obvious to a person of ordinary skill in the art before the time of the claimed invention to incorporate the write log buffers of Vincent that track former writes into the solution of Barton, Golding, Barrell and Manley.  One would be motivated to do so in order to (Vincent [0124]) detect previous writes and when they were written so that if an earlier write is detected, as described by Golding, the write is not allowed to overwrite the later write.


Regarding claim 11, The combination of Barton, Golding, Barrell and Manley teaches all of the limitations of claim 10 above.  



Regarding claim 12, The combination of Barton, Golding, Barrell and Manley and Vincent teaches all of the limitations of claim 10 above.  
The remainder of claim 12 recites limitations described in claim 3 above, and thus are rejected based on the teachings and rationale as described in claim 3 above.


Regarding claim 13, The combination of Barton, Golding, Barrell, Manley and Vincent teaches all of the limitations of claim 12 above.  
The remainder of claim 13 recites limitations described in claim 4 above, and thus are rejected based on the teachings and rationale as described in claim 4 above.


Regarding claim 14, The combination of Barton, Golding, Barrell, Manley, and Vincent teaches all of the limitations of claim 11 above.  
The remainder of claim 14 recites limitations described in claim 5 above, and thus are rejected based on the teachings and rationale as described in claim 5 above.


Regarding claim 15, The combination of Barton, Golding, Barrell, Manley, and Vincent teaches all of the limitations of claim 14 above.  
The remainder of claim 15 recites limitations described in claim 6 above, and thus are rejected based on the teachings and rationale as described in claim 6 above.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Barton in view of Golding, Barrell and Manley and further in view of Acton (Acton et al., US 2006/0212644 A1).

Regarding claim 16, Barton teaches A storage server (Barton [0057] ‘the object service 208 is operable to, for example, store, retrieve and delete stored objects in the storage pools 214.’   See also Barton [0006]) 
for performing a write operation in a distributed storage system, said storage system comprising (Barton [0002] ‘The present disclosure relates generally to cloud computing, and more particularly to a massively scalable object storage system to provide storage for a cloud computing environment.’    Barton [0057] ‘the object service 208 is operable to, for example, store, retrieve and delete stored objects in the storage pools 214.’   See also Barton [0006]):
a communicative interface operable to allow communication  (Barton [0007] ‘a communications interface’.  ); DATE-0002-01.01 US 75 
between a plurality of proxy servers (Barton [0009] ‘the first gateway uses the first processor to timestamp a first request received over the first communications interface.. wherein the second gateway uses the second processor to timestamp a second request 
a storage controller comprising a processor, wherein the processor is coupled to the memory and the communicative interface, and wherein the processor is configured to: receive a first time-stamped write request from a proxy server  (Barton [0007] ‘a director coupled to the network, the director including a processor, a computer readable medium, and a communications interface; a ring structure associated with the director, wherein the ring structure is adapted to associate a storage request with a first abstract partition from a plurality of abstract partitions’, where the director is an example of a storage controller).
wherein the proxy server is disposed between one or more clients and one or more storage servers as an intermediary (Barton Figure 2 that shows the Proxy 204 between the user 202 and the Storage pools 1-N elements 214’.   See also Barton [0034] a plurality of users (e.g., the user 202) so that the plurality of storage pools 214 are provided to the plurality of users in order to store files and/or data objects.), 
and wherein the proxy server is configured to receive read requests and write requests from the one or more clients (Barton [0088] ‘one or more clients wanting to store objects larger than 5 GB’, where a store request is an example of a write request.   Barton [0083] ‘The object will be immediately available for reads as soon as the proxy 204 responds to the user 202 that the object has been success fully added to the file storage system 100.’)
and distribute the read requests and the write requests to the one or more storage servers (Barton [0088] ‘Several different embodiments of a massively scalable object storage system are described. The object storage system is particularly useful for storage in a cloud shared servers provide resources, software, and data to computers and other devices on demand. ... For example, the storage servers 108 may be physically located in one or more data centers, and the resources of the storage servers 108 may be virtualized according to the requirements of a plurality of users (e.g., the user 202) such that the plurality of storage pools 214 are provided to the plurality of users in order to store files and/or data objects. Thus, resources for a particular virtual server or storage pool may span across multiple storage servers 108.’),
wherein the proxy server is operable to affix a timestamp to a write request originating from a client and forward it to the storage server (Barton [0071] ‘one of the functions performed by the proxy is time-stamping .. all requests into the storage system’.   See also Figure 2 that shows Proxy 204 between User 202 and Storage Pools 214.   See also Barton [0088] that shows users are clients ‘clients wanting to store objects’ and a discussion of the client API.)

wherein the first  time-stamped request overlaps with the second time-stamped request if it attempts to write to a same location as the second time-stamped write request (Barton [0010] suggests overlapping requests to the same location in ‘a first request to manipulate a non-volatile data storage, and marking the first request with the time of reception according to the first local clock..; receiving at the second gateway, a second request to manipulate the non-volatile data storage, and marking the request with the time reception according to the second local clock...   if the first request and the second request are not unambiguously ordered, modifying the non-volatile data storage as directed by a deterministic 
wherein the second time-stamped request is received from a different proxy server, wherein the second time-stamped write request is received at the storage server through a different proxy server from the first timestamped request (Barton [0070] ‘In another embodiment, there are multiple proxies associated with a file storage service.... Different proxies may be used for different purposes...  In a third embodiment, an appropriate proxy is chosen to minimize latency, geographic, or network distance between the proxy and the system making the request.‘   Thus the second write request may come from a second client which is geographically distributed, and the second proxy server may be chosen because it is closer to the client than the first proxy server.    See also Barton [0003] that describes the clients as cloud computing clients from a variety of user computers.); 

However, Barton does not explicitly disclose said storage server comprising: a memory comprising a reorder buffer and a cache associated with the reorder buffer, determine if the first time-stamped write request is within a time window of a reorder buffer and if the first time-stamped write request overlaps with a second time-stamped write request in the reorder buffer, responsive to a determination that the first time-stamped write request is outside the time window, reject the first time-stamped write request; responsive to a determination that the first time-stamped write request is within the time window and has an older time-stamp than the second time-stamped write request, reject the first time-stamped write request, and otherwise, insert the first time-stamped write request in the reorder buffer in timestamp order and transmit an accept to the proxy server.
Golding, of a similar field of endeavor, further discloses said storage server comprising: a memory comprising a reorder buffer (Golding, column 5, lines 25-26,  ‘The messages in the log are ordered by timestamp’   Golding, column 2, lines 55-56, ‘The log may be stored in a separate memory or by part of the storage medium’)
determine if the first time-stamped write request is within a time window of the reorder buffer (Golding, column 5, lines 10-26, establishes a time window of length T + Δt.   This window is length T before the current time, and Δt after the current time according to a local clock at the storage device.   ‘If the timestamp passes the above test, the disk places the message in a log’.   Note the test is to determine if the timestamp of the received request is within the window bounded by c-T to c+Δt. )  
and if the first time-stamped write request overlaps with a second time-stamped write request in the reorder buffer (Golding column 7, lines 43-45 and 57-67, ‘the log may be stored in sector headers intermixed with the data.   in this last alternative, there will only be one copy of the data for each region at any time, and the log information will be permanently maintained for each sector..  When the delayed message finally arrives, it will have a timestamp that is older than that stored in the log entry for the data stored on the dis.  In this case, the older data is merely ignored....    only the newer data is written to the disk, and the log is updated accordingly’.    Thus when the first time-stamped write request arrives, the existing data for the sector for any existing log entry (the reorder buffer) is examined.), 
responsive to a determination that the first time-stamped write request is outside the time window, rejecting the first time-stamped write request (Golding, column 5, lines 10-15,  ‘Each disk receiving a message compares the message timestamp t to the disk’s local clock c to determine if the message was Sent within a reasonable time frame. If the message is too old, the receiving disk will discard the message. Similarly, if the message is too new, there could be a timing Synchronization problem.’    See also Golding, column 5, lines 10-26, that establishes a time window of length T + Δt.   This window is length T before the current time, and Δt after the current time according to a local clock at the storage device.   Only write commands within this window are accepted for writing. ); 
responsive to a determination that the first time-stamped write request is within the time window and has an older time-stamp than the second time-stamped write request, rejecting the first time-stamped write request (Golding, Column 7, lines 57-61, ‘When the delayed message finally arrives, it will have a timestamp that is older than that stored in the log entry for the data stored on the disk.  In this case, the older data is merely ignored’. ); 
and otherwise, inserting the first time-stamped write request in the reorder buffer in timestamp order (Golding, column 5, lines 22-27, ‘If the timestamp passes the above test, the disk places the message in a log, which is preferably stored in non-volatile storage associated with the disk’s controller. The messages in the log are ordered by timestamp.’  See also Golding, column 7, lines 52 and 65-66, ‘only the newer data is written to the disk’ ) 
and transmitting an accept to the proxy server (Golding, column 5, lines 28-31, ‘Upon accepting the message, the disk sends a positive acknowledgment message back to the Sending processor.’).  


However, the combination of Barton and Golding does not explicitly disclose the read requests are stored within the reorder buffer.   Thus does not explicitly disclose a cache associated with the reorder buffer; wherein the re-order buffer is a timestamp ordered data structure stored for holding the read requests and the write requests while timestamps associated therewith are examined and does not explicitly disclose wherein a size of the re-order buffer is programmable.
Barrell, of a similar field of endeavor, further discloses wherein the re-order buffer is a timestamp ordered data structure stored for holding the read requests and the write requests while timestamps associated therewith are examined (Barrell[0056] ‘Each entry in the storage device time-sorted queue 524 includes a time stamp 632.’   Barrell [0010] ‘the present invention sorts all storage device commands in an LBA-sorted list as well as a time-sorted list.’   Thus the solution of Barrell tracks both read and writes in the time-sorted list.   )


However, the solution of Barton, Golding, and Barrell does not explicitly disclose and a cache associated with the reorder buffer; wherein a size of the re-order buffer is programmable.
Manley, of a similar field of endeavor, further discloses wherein a size of the re-order buffer is programmable (Manley discloses a timestamp based log buffer in [0038] ‘A log record can include an original timestamp indicating a time when an event recorded by the log record occurred’.   Manley discloses the size of this buffer is configurable (an example of being programmable) in [0052] ‘The buffer can be configured to have a size that is dynamically determined based on a rate of receiving the log data and the available network bandwidth’).
Barton, Golding, Barrell, and Manley are all in a similar field of endeavor as all relate to data storage systems that maintain time-stamped requests.   Thus it would have been obvious 

	However, the combination of Barton, Golding, Barrell and Manley does not explicitly teach and a cache associated with the reorder buffer.  
	Acton, of a similar field of endeavor, further teaches and a cache associated with the reorder buffer (Acton [Abstract] ’A non-volatile data cache having a cache memory coupled to an external power source and operable to cache data of an external data device such that access requests for the data can be serviced by the cache rather than the external device. A non-volatile data storage device is coupled to the cache memory. An uninterruptible power supply (UPS) is coupled to the cache memory and the non-volatile data storage device so as to maintain the cache memory and the non-volatile storage device in an operational state for a period of time in the event of an interruption in the external power source.’ )
wherein said cache is configured to store uncommitted data prior to said data being committed; (When Barton in view of Golding (Abstract and column 5, lines 25-26), Barrell and Manley teaches a reorder buffer is combined with Acton [Abstract] that teaches a cache, the total solution will write the access requests that are uncommitted data prior to said data being committed to a cache.      For further details of the process of receiving data by Golding see (Golding Abstract) ‘The controller receives write messages from processors coupled to the controller.  Each write message includes a data segment to be written to the storage medium at prior to the data contained therein being written to the storage medium.’  Thus Barton in view of Golding, Barrell, Manley, and Acton would store the log information into the cache before adding it to the log before it is written to the storage media (which is an example of committing data).   Thus the cache is configured to store uncommitted data prior to said data being committed.)
Barton, Golding, Barrell, Manley, and Acton are all in a similar field of endeavor as all relate to safeguarding information for storage and serving storage requests efficiently.  Thus it would be obvious before the time of the claimed invention to incorporate the cache with battery backup of Acton into the solution of Barton, Golding, Barrell, and Manley.   One would be motivated to do so in order to (Acton [0008]), to provide for the fastest memory access while preserving cache data when faced with power failures.


Claims 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Barton in view of Golding, Barrell, Manley, and Acton as applied to claim 16 above, and further in view of Vincent (VINCENT US 2015/0280959 A1).


Regarding claim 17, The combination of Barton, Golding, Barrell, Manley and Acton teaches all of the limitations of claim 16 above.  
wherein the processor (Vincent [0035] ‘a uniprocessor .. or a multiprocessor’) is further configured to (Vincent [0334] ‘a server that implements .. may include a general-purpose computer system that includes or is configured to access one or more computer-accessible media’): 
responsive to receiving a commit from the proxy server, mark the first time- stamped write request as committed in the reorder buffer (Vincent [0140] ‘A higher-level optimistic consistency enforcement mechanism involving distributed transactions may be employed for this purpose in at least some embodiments.... If all the participants decide that their local changes are committable, the transaction as a whole may be committed, while if any one of the participants determines that their local page-level changes cannot be committed, the transaction as a whole may be aborted.’  Vincent [0145] ‘The intent record may indicate that the node 1632A intends to perform the proposed modification to P1, and will do so if the remaining chain members can also agree to perform their respective page-level modifications.’).  
Barton, Golding, Barrell, Manley, Acton, and Vincent are all in a similar field of endeavor as all relate to efficiently and securely writing data in a distributed storage system.   Thus it would have been obvious to a person of ordinary skill in the art before the time of the claimed invention to incorporate the server system of Vincent into the solution of Barton, Golding, Barrell, Manley, and Acton.  One would be motivated to do so in order to (Vincent [0124] and [0034] ) support a distributed transaction mechanism using a general-purpose computer system that can be used to implement multi-page writes as atomic operations using the techniques of Vincent since traditional locking-based mechanisms to ensure atomicity and consistency may 


Regarding claim 18, The combination of Barton, Golding, Barrell, Manley, and Acton teaches all of the limitations of claim 16.  
Vincent, of a similar field of endeavor, further teaches wherein the processor is further configured to: DATE-0002-01.01 US 76 responsive to receiving an abort from the proxy server, delete the first time- stamped write request in the reorder buffer (Vincent [0150] ‘Upon receiving the Tx-abort message 1744a, node 1632A may delete its intent record’.); 
and receive a new time-stamped write request from the proxy server, wherein the new time-stamped write request comprises a same write request as the first time- stamped write request with a new timestamp (Vincent [0119] ‘the clients may be expected to retry operations that appear not to have succeeded.’).
The motivation to combine Vincent into the existing combination is the same as set forth in claim 17 above.  

Regarding claim 19, The combination of Barton, Golding, Barrell, Manley, Acton, and Vincent teaches all of the limitations of claim 18 above.  
Vincent further teaches wherein the proxy server is operable to send the abort to all storage servers receiving the first time-stamped write request if any one of the storage servers rejects the first time-stamped write request (Vincent [0150] ‘Accordingly, instead of 
and wherein the proxy server is further operable to perform a retry by sending out the new time-stamped write request to the storage servers (Vincent [0027] ‘FIGS. 41 and 42, in at least some embodiments the atomic operation may be re-tried one or more times (e.g., based on some configurable maximum retry count) in the event that the operation cannot be completed on the first attempt.’ ).  
The motivation to combine Vincent into the existing combination is the same as set forth in claim 17 above.


Regarding claim 20,  The combination of Barton, Golding, Barrell, Manley, Acton, and Vincent teaches all of the limitations of claim 17 above.  
Golding further teaches wherein the processor is further configured to: allow the first time-stamped write request to drain into a storage device from the reorder buffer in order to perform the write operation (Golding, column 2, lines 52-55, ‘’ The log Stores the write messages prior to the data contained therein being written to the storage medium.’   Golding, by writing the associated data to the appropriate location on disk, then discarding the message.’).  
The motivation to combine Golding into the existing combination is the same as set forth in claim 16 above.


Regarding claim 21, The combination of Barton, Golding, Barrell, Manley, Acton, and Vincent teaches all of the limitations of claim 17 above.  
Vincent further teaches wherein the processor is further configured to: prevent a new write request with an older timestamp than the first time- stamped write request from being accepted into the reorder buffer by retaining a record of the first time-stamped write request in the reorder buffer after it has drained into the storage device (Vincent [0133] ‘ In order to detect whether an intervening write to the same page has succeeded since the RLT was generated, in some embodiments write log buffers that store write logical timestamps may be implemented at storage nodes 132’ ...  Each log entry 1460 in the depicted embodiment comprises a respective indication of a committed (i.e., successful) page write, indicating the page identifier that was written to, the logical timestamp associated with the completion of the write, and the client on whose behalf the write was performed. ). DATE-0002-01.01 US 72  
Barton, Golding, Barrell, Manley, Acton, and Vincent are in a similar field of endeavor as all relate to efficiently and securely writing data in a distributed storage system.   Thus it would have been obvious to a person of ordinary skill in the art before the time of the claimed .




Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Barton in view of Golding, Barrell, and Manley as described in claim 1 above and further in view of Wilber (Wilber US 2018/0039485 A1).
Regarding claim 8, The combination of Barton, Golding, Barrell, and Manley teaches all of the limitations of claim 1 above.  However, the combination does not explicitly teach wherein a timestamp for the first time-stamped write request comprises a time indication derived from a current time signal output from a physical time source, wherein the physical time source is selected from a group consisting of Network Time Protocol (NTP) clocks, Precision Time Protocol (PTP) blocks, GPS receivers, traditional atomic clocks, or single-chip, atomic-clock- quality frequency generators.
Wilber, of a similar field of endeavor, further teaches wherein a timestamp for the first time-stamped write request comprises a time indication derived from a current time signal output from a physical time source, wherein the physical time source is selected from a group consisting of Network Time Protocol (NTP) clocks, Precision Time Protocol (PTP) blocks, GPS receivers, traditional atomic clocks, or single-chip, atomic-clock- quality frequency generators 
Barton, Golding, Barrell, Manley, and Wilber are all in a similar field of endeavor as all relate to a distributed computer system that must be synchronized using timestamps.  Thus it would have been obvious to one of ordinary skill in the art before the time of the claimed invention to implement the consider the various times systems of Wilber and implement GPS and UTC into the combination of Barton, Golding, Barrell, and Manley.  One would be motivated to do so since one may (Wilber [0033]) establish an accurate time relative to GPS time or UTC is far simpler and less expensive’ than other methods of providing absolute timings such as high-quality atomic clocks.

Response to Remarks
Examiner thanks applicants for their claim amendments and remarks of December 22, 2020.  They have been fully considered.   However they are not persuasive in light of the detailed rejections made above and remarks below. 

Applicant argues on pages 13-14 that Barton in view of Golding and further in view of Barrel and still further in view of Manley fails to teach or suggest ‘responsive to a determination that the first time-stamped write requests is within the time window....   Golding is introduced to correct these deficiencies of Barton.  However, Golding does not correct all such deficiencies. 
Examiner respectfully disagrees.  Golding teaches that all incoming messages (which would include the first time-stamped write requests are within a time window in  Golding, column 5, lines 10-26, establishes a time window of length T + Δt.   This window is length T before the current time, and Δt after the current time according to a local clock at the storage device.   ‘If the timestamp passes the above test, the disk places the message in a log’.   Note the test is to determine if the timestamp of the received request is within the window bounded by c-T to c+Δt.   If the time stamp is before c-T, then the message is too old and is discarded.  If the time stamp is after c+Δt the message is too new and is discarded. 

Applicant further argues on page 13  that Barton in view of Golding and further in view of Barrel and still further in view of Manley fails to teach or suggest ‘and has an older time-
Examiner respectfully disagrees.   Golding discloses that messages may be received out of order in  Column7, lines 49-61 ‘A less than ideal network may deliver message in an order that does not match the order in which the messages were generated’.    Thus the first message generated may be the second message received and the second message generated may be the first message received.  Golding discloses that in this situation, the second message generated, which is the first message received, will be kept and the first message generated, which is the second message received, will be ignored in column 7, lines 49-61, ‘When the delayed message finally arrives, it will have a timestamp that is older than that stored in the log entry for the data stored on the disk.  In this case, the older data is merely ignored’.  The delayed message is actually the first message sent, and the second message to arrive due to the delay.); 

Applicant argues on page 13 that Barton in view of Golding and further in view of Barrel and still further in view of Manley fails to teach or suggest ‘wherein the second time-stamped request is received at the storage server through a different proxy server from the first time-stamped request’.   Applicant further argues on page 14 ‘wherein the second time stamped request is received at the storage server though a different proxy server form the first time-stamp request.
Examiner respectfully disagrees.  Barton  teaches that the time-stamped requests may go through a plurality of proxy servers, thus the second request may be through a different proxy server from the first request for any number of reasons in paragraph [0070] ‘In another embodiment, there are multiple proxies associated with a file storage service.... Different proxies may be used for different purposes...  In a third embodiment, an appropriate proxy is chosen to minimize latency, geographic, or network distance between the proxy and the system making the request.‘   Thus the second write request may come from a second client which is geographically distributed, and the second proxy server may be chosen because it is closer to the client than the first proxy server.    See also Barton [0003] that describes the clients as cloud computing clients from a variety of user computers.    Thus the first and second requests may come from separate hosts with a different network distance between the proxy and the system making the request, i.e. the first system making a first request may be physically closer to a first proxy server, and a second system making a second request may be physically closer to a second proxy server, and thus the two requests will be routed through two separate proxy servers. 

Applicant argues on page 15 ‘thus, per Golding, there is no teaching or suggestion of rejecting the first time stamped write request, wherein the second time-stamped request is received at the storage server though a different proxy server form the first time-stamped request.  Rather, Golding teaches to simply place all received requests into an order log.’
Examiner respectfully disagrees.   Golding discloses that messages may be received out of order in  Column7, lines 49-61 ‘A less than ideal network may deliver message in an order that does not match the order in which the messages were generated’.    Thus the first message generated may be the second message received and the second message generated may be the first message received.  Golding discloses that in this situation, the second message generated, which is the first message received, will be kept and the first message generated, which is the second message received, will be ignored in column 7, lines 49-61, ‘When the delayed message finally arrives, it will have a timestamp that is older than that stored in the log entry for the data stored on the disk.  In this case, the older data is merely ignored’.  The delayed message is actually the first message sent, and the second message to arrive due to the delay.
The primary prior art, Barton,  teaches that the time-stamped requests may go through a plurality of proxy servers, thus the second request may be through a different proxy server from the first request for any number of reasons in paragraph [0070] ‘In another embodiment, there are multiple proxies associated with a file storage service.... Different proxies may be used for different purposes...  In a third embodiment, an appropriate proxy is chosen to minimize latency, geographic, or network distance between the proxy and the system making the request.‘   Thus the second write request may come from a second client which is geographically distributed, and the second proxy server may be chosen because it is closer to the client than the first proxy server.    See also Barton [0003] that describes the clients as cloud computing clients from a variety of user computers.    Thus the first and second requests may come from separate hosts with a different network distance between the proxy and the system making the request, i.e. the first system making a first request may be physically closer to a first 

Applicant further argues on page 15 ‘Moreover, Golding does not utilize proxies, and thus cannot teach or suggest the set instant claimed limitations....  There are no proxy servers, and only a single requestor in Golding.   Importantly, Golding cannot teach or suggest a request from a different “requestor,” as there is only one requestor in Golding.’
Examiner respectfully disagrees.   The non-final office action of 09/22/2020 cites Barton in view of Golding to teach the claimed limitations.  As discussed in the remarks above, Barton teaches that there may be a plurality of proxy servers and a plurality of requestors that may make requests through separate proxy servers, for separate requestors.   Each requestor, for example, may send its requests to a separate proxy server that may be closer to the requester.   Golding teaches that messages may arrive through the network out of order.   The first message sent may be the second message received and the second message sent may be the first message received.   Thus When the second message sent is received first, the server may simply ignore the first message sent but received second, as it has been overtaken by the second message sent which was received first.  Thus Barton in view of Golding teaches the claimed limitations.   Examiner does not rely upon Golding to teach both concepts.   Proxy servers that deliver a plurality of time-stamped messages, and a server that processes these messages that may arrive out of time-stamp order are entirely compatible.

Applicant argues on page 16 ‘Barton in view of Golding and further in view of Barrell and still further in view of Manley and still yet further in view of Acton fails to teach or suggest the claimed limitations of: a memory comprising a reorder buffer and a cache associated with the reorder buffer, wherein said cache is configured to store uncommitted data prior to said data being committed’ as recited, inter alia, by amended Claim 16....   The rejection concedes that “the combination of Barton, Golding, Barrell, and Manley does not explicitly teach... a cache associated with the reorder buffer.”  Acton is introduced to correct these deficiencies; however it does not.    While Acton may teach a general cache, Acton is silent as to such a cache being “configured to store uncommitted data prior to said data being committed” as recited.  Acton is silent as to committed or uncommitted data.  As the remaining art also fails to teach or suggest the claimed limitations of “a cache associated with the reorder buffer,” the rejection fails to establish prima facie obviousness, as Barton in view of Golding and further in view of Barrel and still further in view of Manley and still yet further in view of Acton fails to teach or suggest all claimed limitations.’
Examiner respectfully disagrees.  When Barton in view of Golding (Abstract and column 5, lines 25-26), Barrell and Manley teaches a reorder buffer is combined with Acton [Abstract] that teaches a cache, the total solution will write the access requests that are uncommitted data prior to said data being committed to a cache.      For further details of the process of receiving data by Golding see (Golding Abstract) ‘The controller receives write messages from processors coupled to the controller.  Each write message includes a data segment to be prior to the data contained therein being written to the storage medium.’  Thus Barton in view of Golding, Barrell, Manley, and Acton would store the log information into the cache before adding it to the log before it is written to the storage media (which is an example of committing data).   Thus the cache is configured to store uncommitted data prior to said data being committed.

Applicant’s arguments relating to the independent claim 10 are based on logic similar to that of claim 1, thus have been addressed in the claim rejections and remarks relating to claim 1 above.

Applicant’s arguments relating to dependent claims 2-6, 8-9, 11-15, and 17-21 are all based on perceived errors in the base claims which have been addressed in the claim rejections and remarks of the base claims above.


Conclusion    
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M. GIROUARD whose telephone number is (469)295-9131.  The examiner can normally be reached on M-F 9:30 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.M.G./Examiner, Art Unit 2138                                                                                                                                                                                                        
/William E. Baughman/Primary Examiner, Art Unit 2138